DETAILED ACTION
This action is written in response to the application filed 11/27/19. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over the corresponding claims of U.S. Patent No. 10,528,890 B1. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons outlined in the tables below.
16/697608 – this application
US 10,528,890 B1 – issued patent
1. A computer-implemented system for managing the curation of training data that is used to train a computer model, wherein the training data comprises a plurality of electronic documents, the system comprising:

1. A computer-implemented system for managing the curation of training data that is used to train a computer model, wherein the training data comprises a plurality of electronic documents, the system comprising:
a blockchain comprising a plurality of nodes operating on computer servers, wherein the nodes are connected via a network;
an electronic database for storing the plurality of electronic documents; and
at least one computer processor, wherein the at least one computer processor is programmed with software to:
at least one computer processor, wherein the at least one computer processor is programmed with software to:
generate a smart contract and metadata associated with at least one electronic document, wherein the metadata specifies a curation status for the at least one electronic document;
with a document analysis module, receive at least one electronic document, generate a corresponding smart contract and metadata, and ...
wherein the metadata specifies a curation status for the at least one electronic document
transmit the smart contract and the metadata to a blockchain for storage in a block on the blockchain, wherein the blockchain comprises a plurality of nodes operating on computer servers, wherein the nodes are connected via a network; and
transmit the smart contract and the metadata to the blockchain for storage in a block on the blockchain, wherein the metadata specifies a curation status for the at least one electronic document, and the smart contract controls document access to the at least one electronic document; ...
train the computer model using the at least one document as training data based on the smart contract and metadata in the blockchain.
with a modeling module, retrieve a plurality of electronic documents from the electronic database that have been designated as training data, and train the computer model using the designated documents as training data.
Every limitation in claim 1 of this application has a corresponding equivalent or a broader corresponding limitation in claim 1 of the ‘890 patent. Thus, claim 1 of ‘890 anticipates claim 1 of this application.



16/697608 – this application
US 10,528,890 B1 – issued patent
2. The system according to claim 1, further comprising:
an electronic database, wherein the electronic database is configured to store the at least one electronic document.
[from claim 1]an electronic database for storing the plurality of electronic documents; and
3. The system according to claim 2, wherein the blockchain includes a ledger configured to maintain an audit trail of events associated with the at least one electronic document stored in the electronic database.
[The examiner notes that an “audit trail” is an inherent feature of a blockchain, e.g. as recited in claim 1.]
4. The system according to claim 2, wherein the at least one computer processor is further configured to store the at least one electronic document in the electronic database without 24Attorney Docket No.: 55089.000030 generating a corresponding smart contract and metadata based on a determination that a number of errors associated with the at least one electronic document is less than a threshold number.
14. The method according to claim 12, further comprising:
upon determining, with the document analysis module, that a number of errors associated with the at least one electronic document is less than a threshold, storing the at least one electronic document in the database without generating a corresponding smart contract and metadata.
5. The system according to claim 1, wherein the at least one computer processor is further configured to apply the computer model onto the at least one electronic document and extract a plurality of attributes from the at least one electronic document.
2. The system according to claim 1, wherein the document analysis module is further configured to apply the computer model onto the at least one electronic document and extract a plurality of attributes from the at least one electronic document based on the application.
6. The system according to claim 5, wherein the at least one computer processor is further configured to generate a second computer model based on the training data.
13. The method according to claim 12, further comprising:
generating, with the modeling module, a second computer model based on the designated electronic documents.
7. The system according to claim 1, wherein the smart contract controls document access to the at least one electronic document.
[From claim 1]wherein the metadata specifies a curation status for the at least one electronic document, and the smart contract controls document access to the at least one electronic document;
8. The system according to claim 1, wherein the metadata further specifies:
(i) whether the at least one electronic document is associated with one of a retention policy or purge policy and (ii) keys to at least one of:
access, open, and read the at least one electronic document.
4. The system according to claim 1, wherein the metadata further specifies: (i) an owner of the at least one electronic document, (ii) a location of the at least one electronic document, (iii) whether the at least one electronic document is associated with one of a retention policy or purge policy, and (iv) keys to at least one of access, open, and read the at least one electronic document.
9. The system according to claim 1, wherein the at least one computer processor is further configured to apply at least one of a bias mitigation algorithm, a preservation script, and a retention script on the training data.
8. The system according to claim 1, wherein the curation module is further configured to apply at least one of a bias mitigation algorithm, a preservation script, and a retention script on the designated electronic documents.
Every limitation in the dependent claims of this application has a corresponding equivalent or a broader corresponding limitation in the claims of the ‘890 patent. Thus, the claims of ‘890 anticipate the claims of this application.

The method claims 10-18 of this application closely parallel system claims 1-9, and are rejected for the same reason.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Everts (primary reference) (Everts MH, Muller F. Will that smart contract really do what you expect it to do?. Groningen: TNO; 2018 Jan 1. Cited by Applicant in IDS dated 11/27/19.)
Avery (US 2015/0229648)
Bai (Bai X, Cheng Z, Duan Z, Hu K. Formal modeling and verification of smart contracts. In Proceedings of the 2018 7th international conference on software and computer applications 2018 Feb 8, pp. 322-326.)
Hanratty (US 2019/0354935 A1)
Mills (US 2019/0005029 A1. Cited by Applicant in IDS dated 11/27/19.)
Yusin (US 2004/0128240 A1)
Claims 1-3, 5-7, 10-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Everts, Bai and Mills.
Regarding claims 1 and 10, Everts discloses a computer-implemented system (and a related method) for managing the curation of training data that is used to train a computer model, wherein the training data comprises a plurality of electronic documents, the system comprising:
at least one computer processor, wherein the at least one computer processor is programmed with software to:
The Examiner notes that a processor and computer instructions are inherent throughout the disclosure. See e.g. p. 16 “CPU instructions”.
generate a smart contract and metadata associated with at least one electronic document, ...
P. 8: “Smart contracts on Ethereum are submitted to the platform in the form of low-level binary bytecode that is to be executed on a special purpose virtual machine (EVM) by all the nodes. The low-level bytecode is typically produced through compilation from a high-level human readable language, of which Solidity is the most prevalent.”The Examiner interprets ‘metadata’ as encompassing the low-level binary bytecode representation of the original contract written in a high-level language.
transmit the smart contract and the metadata to a blockchain for storage in a block on the blockchain, wherein the blockchain comprises a plurality of nodes operating on computer servers, wherein the nodes are connected via a network; and
P. 6: network (P2P) layer—network responsible for broadcasting data among nodes.The Examiner notes that transmission and storage of smart contracts is an inherent feature of the Etherium system, discussed e.g. at pp. 6, 10, and 13. See also p. 22 "smart contracts are stored in a blockchain" (Kadena).
Bai discloses the following limitation which Everts does not seem to disclose explicitly:
wherein the metadata specifies a curation status for the at least one electronic document;
P. 324, sec. 3.2: General smart contract template, including contract state machines. See example states listed in tables 2-4.The Examiner notes that the Applicant provides no meaningful restrictions on the scope of the term “curation status” in their specification. Therefore, the Examiner interprets this term according to its broadest reasonable interpretation in view of the normal meaning of the term ‘curation’.
At the time of filing, it would have been obvious to a person of ordinary skill to apply (to the system described by Everts) the techniques disclosed by Bai for using programing code, including metadata, to formalize contract parameters. This would allow the smart contracts to be more complete (comprehensive), leading to an enforceable, reliable contract that can be used in business transactions (as a traditional contract would).
Mills discloses the following limitation which Everts does not seem to disclose explicitly:
train the computer model using the at least one document as training data based on the smart contract and metadata in the blockchain.
[0029] "In one embodiment, machine learning and Natural Language Processing (NLP) techniques may be used to extract and analyze salient, unstructured information contained in documents, such as contracts and other legal documents.".[0035] natural language processing (NLP) model training. [0071] training for logistics regression.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the techniques disclosed by Mills for machine learning to smart contracts (as disclosed by Everts) because Mills explicitly suggests such an application: “machine learning based contract drafting, which may enhance the contract drafting process by leveraging the language in the contract knowledgebase; and may facilitate the research and development of additional capabilities and uses cases, such as Smart Contracts.” ([0032]). Additionally, machine learning applications could identify and mitigate mistakes in smart contracts, as discussed in Everts sec. 3.4 (p. 10 et seq.). Both disclosures pertain to electronic document analysis as well as smart contracts.

Regarding claims 2 and 11, Everts discloses the further limitation further comprising:
an electronic database, wherein the electronic database is configured to store the at least one electronic document.
P. 6: “FROM A TECHNICAL PERSPECTIVE, A BLOCKCHAIN PLATFORM CONSISTS OF A PEER-TO-PEER NETWORK OF A NUMBER OF COMPUTER NODES, OWNED BY MUTUALLY DISTRUSTING DISTINCT ENTITIES, COLLABORATING TO REACH CONSENSUS ON THE ORDER OF CHANGES TO THEIR EVER-CHANGING SHARED REALITY (I.E., A DATABASE). The changes to the shared reality come in the form of transactions, for each of which the participating nodes need to decide and agree whether they conform to the rules agreed upon. In Bitcoin, for example, this shared reality is a ledger of who owns what bitcoin and in Ethereum it is the state of a replicated, though slow, “world computer” that is programmable using so called smart contracts. On top of all this, the user-facing applications are (to be) built. The above concise description of blockchain technology nicely maps to a 4-layer model, as illustrated in Figure 1.” (Emphasis added.)

Regarding claims 3 and 12, Everts discloses the further limitation wherein the blockchain includes a ledger configured to maintain an audit trail of events associated with the at least one electronic document stored in the electronic database.
P. 6: Blockchains and smart contracts. The Examiner notes that auditability is an inherent feature of blockchain information. See also discussion of auditability at p. 21.Also, p. 6: “In Bitcoin, for example, this shared reality is a ledger of who owns what bitcoin”. See also discussion of Hyperledger at p. 22.

Regarding claims 5 and 14, Mills discloses the further limitation wherein the at least one computer processor is further configured to apply the computer model onto the at least one electronic document and extract a plurality of attributes from the at least one electronic document.
[0005] “In another embodiment, in an information processing apparatus comprising at least one computer processor, a method for processing a structured document may include: (1) receiving a document; (2) parsing the document into a plurality of components using a statistical parser; (3) extracting a plurality of entities from each component; (4) identifying a potential relationship between two of the plurality of entities; (5) generating a numeric representation for the potential relationship; (6) confirming the potential relationship with a logical regression model; and (7) generating and storing a unified structured file for the document.” (Emphasis added.)

Regarding claims 6 and 15, Mills discloses the further limitation wherein the at least one computer processor is further configured to generate a second computer model based on the training data.
The Examiner notes that the continued use of the Mills system for multiple documents is inherent throughout the disclosure. In fact, this process is automated precisely because it is an often repeated process. See e.g. Description of Related Art section (reproduced below) describing the problem addressed by the disclosed system.
[0003]: “Contracts and other documents are often reviewed and only a limited number of data is extracted manually by analysts. There is no quick and easy way to identify clauses and terms in historic contracts ( and other lending document) to be leveraged for actionable analytics.” (Emphasis added.)

Regarding claims 7 and 16, Everts discloses the further limitation wherein the smart contract controls document access to the at least one electronic document.
P. 7: “Later, driven by the need for more (regulatory) control, privacy, and capacity, so called permissioned or consortium blockchains started to be developed. In such consortium blockchains, all parties are typically (legally) identifiable and permissions on who can participate are strictly, if not centrally, controlled. Prime examples of such consortium blockchain initiatives are the Hyperledger Fabric project6 and R3’s Corda project.7”

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Everts, Bai, Mills and Yusin.
Regarding claims 4 and 13, Yusin discloses the following further limitation which neither Everts, Bai, nor Mills discloses wherein the at least one computer processor is further configured to store the at least one electronic document in the electronic database ... based on a determination that a number of errors associated with the at least one electronic document is less than a threshold number.
Claim 20: “summing the number of records with an error; comparing the sum to a threshold; and rejecting the file if the number of records with errors exceed the threshold.”Also [0028]: “The system also comprises memory to store the file and a processor coupled to the interface and to the memory.” [Generic information storage.]
At the time of filing, it would have been obvious to a person of ordinary skill to selectively process a document based on an error count (as taught by Yusin) in the combined system of Everts/Bai/Mills because this would provide for the automation of a common human task: contract review. It can be very costly for businesses to approve or implement a contract with one or more errors. For this reason, it is prudent to review a contract document for errors prior to implementation. In the context of the Everts/Bai/Mills system, implementation would mean implementation of a smart contract. Likewise, it would also have been obvious to store unapproved (unimplemented) contract documents so they could be reviewed, edited, and implemented later (i.e. after the errors had been corrected.)

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Everts, Bai, Mills and Avery.

Regarding claims 8 and 17, Avery discloses its further limitation which neither Everts, Bai nor Mills discloses wherein the metadata further specifies:
(i) whether the at least one electronic document is associated with one of a retention policy or purge policy and
[0047] “The report or notifications (e.g., mails, text messages, etc.) may include any information arranged in any fashion, and may be configurable based on rules or other criteria to provide desired information to a user (e.g., a document change, a change in access privileges, a retention policy based document deletion, etc.)” (Emphasis added.)
(ii) keys to at least one of: access, open, and read the at least one electronic document.
[0014] “Present invention embodiments simplify distribution list management for document life cycle event notifications (e.g., document modifications or potential document deletion events) by generating user notification distribution lists based on a user's document access privileges contained in document Access Control Lists (ACLs). Typically, an ACL may allow or deny access to a document or other software object (e.g., an executable program, folder or the ACL itself). When an ACL allows a user to access a document, the access privilege may be further defined as the user's privilege to read the document (e.g., a read-only privilege) or to change the document (e.g., a read-write privilege). In essence, an ACL is list of permissions attached or bound to an object such as document, picture or other stored file. The ACL may also be referred to as a security ACL.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to apply the techniques disclosed by Avery for determining document retention to the combined system of Everts/Bai/Mills because they would provide the benefits of storage resource conservation and privacy, respectively.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Everts, Bai, Mills and Hanratty.

Regarding claims 9 and 18, Hanratty discloses its further limitation which neither Everts, Bai nor Mills discloses wherein the at least one computer processor is further configured to apply at least one of a bias mitigation algorithm ...
Abstract: “A method of facilitating communication events, each between a group of users comprising a first user and other users, the method comprising: from each of a plurality of sampled communication events , determining a category of each of the other users in the respective group and determining one or more actions performed by the first user potentially indicative of bias; analysing the actions of the first user in relation to the categories of each of the other users in each respective group over the sampled communication events, in order to detect a bias of the first user that has a potential effect of impeding involvement of an identified category of user in at least part of a current or future communication event; and based on the detected bias, generating an actionable output via a user interface in order to mitigate the effect of the bias.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to apply bias mitigation techniques (as taught by Hanratty) to the combined system of Everts/Bai/Mills because contracts are communication, and it is prudent for business entities to avoid bias (as well as the appearance of bias) against particular persons or groups.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Buterin discloses, inter alia, an overview of Etherium smart contract technology. ("A next-generation smart contract and decentralized application platform", White paper 3, 2014, 36 pages. Cited by Applicant in IDS dated 11/27/19.)
Palaniappan discloses, inter alia, the application of machine learning to smart contracts using a method including input from an oracle (see e.g. fig. 4 and [0040]). (US 2019/0188399 A1. Cited by Applicant in IDS dated 11/27/19.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124